Orders, entered on April 21, 1960, (1) denying the motion of the defendants to dismiss the complaint herein for insufficiency pursuant to subdivision 4 of rule 106 of the Rules of 'Civil Practice, and (2) denying the motion of the intervenor-appellant, Attorney-General of the State of New York, to dismiss the complaint pursuant to rule 106 of the Rules of Civil Practice or for judgment on the pleadings pursuant to the provisions of section 476 of the Civil Practice Act and rule 112 of the Rules of Civil Practice, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Breitel, J. P., Valente, McNally and Stevens, JJ. [25 Misc 2d 87.]